Luke, J.
Under repeated rulings of the Supreme Court, by which this court is bound, this court will not review the evidence in a case when the evidence has not .been briefed as required by law. In the instant case there was no attempt to brief the evidence at all, the evidence sent to this court in the transcript of the record being apparently the evidence in full, with questions and answers, interspersed with objections by counsel and rulings of the court. In other words, there is no brief of evidence. Therefore, as no question is presented which can be determined without reference to the evidence, the judgment of the court below must be affirmed. See Baker v. Nix, 150 Ga. 679 (104 S. E. 625). McComb v. Hines, 123 Ga. 246 (51 S. E. 300).

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.